DETAILED ACTION
The Amendment filed April 18, 2022 has been entered.  Claims 3-6, 9 and 14-22 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 9, 16, 17, 19, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “[a] method for achieving a sweet taste of an oral composition containing a high-intensity sweetener to not remain as an aftertaste or to not last as long as in the same oral composition that otherwise does not contain said isobutyl angelate . . .”  
The present specification states that “[a]ccording to the present disclosure, it becomes possible to provide an improving agent for improving aftertaste having high-intensity sweeteners, which, when added to an oral composition such as a food or beverage and an oral hygiene product, can improve the unpleasant aftertaste and the impure taste (e.g., a harsh taste, an astringent taste) of a high intensity sweetener contained in the oral composition without deteriorating a flavor intrinsic to the oral composition.”  The present specification also disclose the sensory impact of specific amounts of isobutyl angelate on the sweet aftertaste of a range of high-intensity sweeteners (see Table 2/[0043])), including evaluations which state the sweetness did not remain as an aftertaste, the taste was improved and a harsh taste and an astringent taste was not sensed.  The quantitative nature of the evaluation only suggest that in the test samples, the quality of the sweetness and the impure taste were remarkably improved.
	Here, there is no support to claim that all oral compositions comprising (a) any high-intensity sweeteners at any concentration; and (b) isobutyl angelate in the entire claimed range, exhibit the claim “improvement”, i.e., wherein the high-intensity sweetener does not remain as an aftertaste or does not last as long as in the same oral composition that otherwise does not contain said isobutyl angelate.
	Similarly, claim 22 is directed to an oral composition “wherein a sweet taste of the oral composition containing the high-intensity sweetener does not remain as an aftertaste or does not last as long as in the same oral composition that otherwise does not contain said isobutyl angelate.”  As noted above for claim 5, there is no support to claim the achieved sensory properties for the broadly claimed oral composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 9 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chiaverini (US 2011/0070337) in view of Burdock (Fenaroli’s Handbook of Flavor Ingredients (6th Edition), Isobutyl 2-Butenoate, Taylor & Francis, 2010).
Regarding claims 3-5, 9 and 14-17, 20-22, Chiaverini discloses a method of making a reduced calorie soy beverage and the resulting product comprising a high-intensity sweetener (Abstract, [0046]).  Chiaverini also teaches that flavors and flavoring ingredients, including extracts of plant materials, can be added to the soy beverage to impart desired taste attributes to the product ([0030]).
While Chiaverini also discloses that the soy beverage may comprise flavors and flavoring ingredients, including extracts of plant materials to impart desired taste attributes to the product ([0030]), the reference is silent with respect to isobutyl angelate.  
Burdock teaches isobutyl angelate and its use as a flavoring agent in food and beverages.  Burdock teaches isobutyl angelate imparts a fruity aroma.  In non-alcoholic beverages, Burdock teaches isobutyl angelate is added in amounts ranging from 1.05 ppm to 1.75 ppm.  
Burdock and Chiaverini are combinable because they are concerned with the same field of endeavor, namely, flavors and foodstuff.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have added isobutyl angelate, as taught by Burdock to the soy beverage of Chiaverini to impart a fruity aroma.  
While Burdock teaches adding 1.05 ppm isobutyl angelate, the reference does not teach amounts in the range of 0.001 to 0.5 ppm.  
Given Burdock teaches the use of isobutyl angelate as a flavoring agent imparting fruity aroma in non-alcoholic beverages, the skilled artisan would have found it  obvious to adjust, in routine processing, the amount of isobutyl angelate to add to the soy beverage of Chiaverini to obtain a desired fruity aroma and flavor profile.
Given modified Burdock discloses adding isobutyl angelate to a non-alcoholic beverage, including soy beverage with high-intensity sweetener, as presently claimed, it necessarily follows that the sweet taste of the beverage would not remain as an aftertaste or the oral composition or would not last as long as in the same oral composition that otherwise does not contain said isobutyl angelate. 
Regarding claim 6, modified Chiaverini discloses all of the claim limitations set forth above.  Burdock teaches the synthesis of isobutyl angelate by esterification of isobutyl alcohol with angelic acid.  Burdock is silent with Roman chamomile.
	Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process (MPEP §2133 I.)  Here, the patentability of the claimed improving agent does not depend on where the isobutyl angelate compound is derived.  
	Regarding claims 18-19, modified Chiaverini discloses all of the claim limitations set forth above.  Chiaverini discloses wherein the high intensity sweetener is stevia ([0016]).
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. 112 (a)-
Applicants submit the “allegation” regarding support for the claim properties in claim 5 “concerns the alleged broadness of the terms rather than there being sufficient disclosure for the claim [sic] recited material, especially in view since the claim recited terminology is explicitly supported by the disclosure along with data being provided for exemplary embodiments thereof.”
Claim 5 is directed to a method for achieving a sweet taste of an oral composition containing a high-intensity sweetener by adding 0.0001 to 0.5 ppm of isobutyl angelate to the oral composition.  Note, an oral composition could be mouthwash, ice cream, cola or chewing gum.  Claim 5 requires that the aftertaste of the high-intensity sweetener is eliminated or does not last as long as the same composition that does not comprise the isobutyl angelate.  
Here, there is no support to claim that all oral compositions comprising (a) any high-intensity sweeteners at any concentration; and (b) isobutyl angelate in the entire claimed range, exhibit the claim “improvement”, i.e., wherein the high-intensity sweetener does not remain as an aftertaste or does not last as long as in the same oral composition that otherwise does not contain said isobutyl angelate.  In fact, the specific examples summarized in Table 1 are merely aqueous sugar solutions comprising sweetener and water.  The sensory characteristics of an aqueous solution of, for example, 0.22% by weight stevia extract, can not be equated to the sensory characteristics of a diet cola comprising stevia extract.  The other ingredient in a cola, e.g., cola flavor, acid, carbonation, would all contribute to the over sensory profile of the cola and the perceived sweetness.   
Rejection under 35 U.S.C. 103-
Applicants explain “that in a flavor ingredient, there is a minimum concentration (threshold) at which its flavor can be perceived” and “[t]his threshold is a significant boundary between whether the flavor ingredient acts as a flavor or not.”  Applicants submit “such small difference in ppm amounts around the threshold is a significant difference in terms of what is perceived or not as a result of the presence of the flavor ingredient.”  Applicants argue “[i]n view of the totality of data provided on representative embodiments, one would expect that the benefits achieved be present in other potential embodiments.”   
Applicants also submit “the claim [sic] recited inventions are intended to improve an unpleasant aftertaste of high-intensity sweeteners with deteriorating a flavor intrinsic to the oral composition.”  Applicants explain “the claims are directed to deal with the high-intensity sweeteners, and they are not directed to any other ingredients such as protein, or any other possible ingredients possibly present.”  
While claim 5 only requires an oral composition comprising high-intensity sweetener and 0.001 to 0.5 ppm isobutyl angelate, the perception of the isobutyl angelate “flavor” or the high-intensity sweetener will depend on the type of sweetener, amount of sweetener, amount of isobutyl angelate, and the amount and type of other ingredients which make up the oral composition.   
Applicants submit “[o]n the contrary, if the amount of isobutyl angelate added to the oral composition is 1.05 ppm or more used as a flavor ingredient, the flavor of isobutyl angelate would be imparted to the oral composition.”  
This statement is not necessarily true.   Applicants have only demonstrated that when grape, orange, cola and peach flavored beverages comprise 1.05 ppm isobutyl angelate and one type of sweetener the flavor characteristic of isobutyl angelate is imparted.  There is no data on the record demonstrating that any other ingredient would impact the perception of isobutyl angelate or the sweetener.  For example, if the beverage comprises menthol, is the threshold of isobutyl angelate the same as if the beverage comprises no flavor?  
Applicants submit they “have provided data that is standard approach in this art and nothing to the contrary has been established by the Office Action.”  Applicants explain “[c]ertain flavor, like smells, etc., are not quantified in terms of quantitative date like a chromatograph, but due to the nature of this art relies on the perceptions of individuals.”
In this case, sensory data obtained from trained individuals can be quantitative.  Quantitative data does not have to come from a machine, e.g., gas chromatography.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759